William Gleeson Applied Minerals, Inc. 110 Green Street, Suite 1101 New York, NY 10012 wgleeson@appliedminerals.com January 2, 2014 By EDGAR Transmission U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-4631 Attention:James Lopez Re:Applied Minerals, Inc. Amendment No. 2 to Registration Statement on Form S-1 File No. 333-191532 Acceleration Request Dear Mr. Lopez: We hereby withdraw the acceleration request dated December 26, 2013. . Very truly yours, /s/ William Gleeson William Gleeson, General Counsel
